Case 3:18-cv-03095-ELW Document 19                          Filed 04/20/20 Page 1 of 4 PageID #: 1173



                                   IN THE UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF ARKANSAS
                                            HARRISON DIVISION


  VALERIE A. ROSS                                                                                 PLAINTIFF


           v.                                          NO. 18-3095


  ANDREW M. SAUL, 1 Commissioner
                              0F




  Social Security Administration                                                                  DEFENDANT

                                                       ORDER

           Plaintiff, Valerie A. Ross, appealed the Commissioner's denial of benefits to this

  Court. On January 10, 2020, judgment was entered remanding Plaintiff's case to the

  Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 15). Plaintiff now

  moves for an award of $1,828.00 in attorney’s fees under 28 U.S.C. § 2412, the Equal Access

  to Justice Act (hereinafter “EAJA”), requesting compensation for 10.10 attorney hours of

  work before the Court at an hourly rate of $155.00 for work performed 2018 and 2019; and

  3.50 paralegal hours of work before the Court at an hourly rate of $75.00. (Docs. 16-17).

  Defendant filed a response to Plaintiff’s application, stating that he does not oppose an award

  to Plaintiff in the amount requested. (Doc. 18).

           Pursuant to 28 U.S.C. § 2412(d)(1)(A), the Court must award attorney’s fees to a

  prevailing social security claimant unless the Commissioner’s position in denying benefits

  was substantially justified.            The burden is on the Commissioner to show substantial

  justification for the government’s denial of benefits. Jackson v. Bowen, 807 F.2d 127, 128

  (8th Cir. 1986). Under Shalala v. Schaefer, 509 U.S. 292, 302 (1993), a social security

  1
   Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
  pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                             1
Case 3:18-cv-03095-ELW Document 19                Filed 04/20/20 Page 2 of 4 PageID #: 1174



  claimant who obtains a sentence-four judgment reversing the Commissioner’s denial of

  benefits and remanding the case for further proceedings is a prevailing party.                 After

  reviewing the file, the Court finds that Plaintiff is a prevailing party in this matter.

          In determining a reasonable attorney’s fee, the Court will in each case consider the

  following factors: time and labor required; the novelty and difficulty of questions involved;

  the skill required to handle the problems presented; the preclusion of employment by the

  attorney due to acceptance of the case; the customary fee; whether the fee is fixed or

  contingent;   time limitations imposed by the client or the circumstances;             the amount

  involved and the results obtained; the attorney’s experience, reputation and ability; the

  “undesirability” of the case; the nature and length of the professional relationship with the

  client; and awards in similar cases. Hensley v. Eckerhart, 461 U.S. 424, 430 (1983).

          However, the EAJA is not designed to reimburse without limit.                      Pierce v.

  Underwood, 487 U.S. 552, 573 (1988). The Court can determine the reasonableness and

  accuracy of a fee request, even in the absence of an objection by the Commissioner.

  Clements v. Astrue, 2009 WL 4508480 (W.D. Ark. Dec. 1, 2009); see also Decker v.

  Sullivan, 976 F.2d 456, 459 (8th Cir. 1992) (“Although the issue was not raised on appeal,

  fairness to the parties requires an accurately calculated attorney’s fee award”).

          The EAJA further requires an attorney seeking fees to submit “an itemized

  statement...stating the actual time expended and the rate at which fees and other expenses

  were computed.” 28 U.S.C. § 2412(d)(1)(B). Attorneys seeking fees under federal fee-

  shifting statutes such as the EAJA are required to present fee applications with

  “contemporaneous time records of hours worked and rates claimed, plus a detailed




                                                   2
Case 3:18-cv-03095-ELW Document 19              Filed 04/20/20 Page 3 of 4 PageID #: 1175



  description of the subject matter of the work.” Id. Where documentation is inadequate, the

  Court may reduce the award accordingly. Hensley, 461 U.S. at 433 (1983).

         Plaintiff’s attorney requests an award under the EAJA at an hourly rate of $155.00 for

  10.10 hours of work performed in 2018 and 2019, which he asserts was devoted to the

  representation of Plaintiff in this Court. The party seeking attorney fees bears the burden of

  proving that the claimed fees are reasonable. Id., 461 U.S. at 437. Attorney’s fees may not

  be awarded in excess of $125.00 per hour-the maximum statutory rate under § 2412(d)(2)(A)

  - unless the Court finds that an increase in the cost of living or a special factor such as the

  limited availability of qualified attorneys justifies a higher fee. 28 U.S.C. §2412(d)(2)(A).

  The decision to increase the hourly rate is not automatic and remains at the discretion of the

  district court. McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989). In Johnson v. Sullivan,

  919 F.2d 503 (8th Cir. 1990), the Court stated that the hourly rate may be increased when

  there is “uncontested proof of an increase in the cost of living sufficient to justify hourly

  attorney’s fees of more than [the maximum statutory hourly rate],” such as a copy of the

  Consumer Price Index (CPI). Plaintiff’s counsel submitted a CPI in support of his requested

  hourly rate. The Court will therefore award Plaintiff’s counsel an hourly rate of $155.00.

         Plaintiff’s counsel has also requested 3.50 paralegal hours of work at the rate of

  $75.00 per hour. The Court finds $75.00 per hour for paralegal work to be reasonable.

         The Court next addresses the number of hours Plaintiff's counsel claims he spent

  working on this case. The Court has reviewed the itemized statement, and finds the amount

  of 10.10 attorney hours and 3.50 paralegal hours is reasonable.

          Based upon the foregoing, the Court finds that Plaintiff is entitled to an attorney’s fee

  award under the EAJA for: 10.10 hours for attorney work performed in 2018 and 2019, at an



                                                 3
Case 3:18-cv-03095-ELW Document 19              Filed 04/20/20 Page 4 of 4 PageID #: 1176



  hourly rate of $155.00; and 3.50 paralegal hours at an hourly rate of $75.00, for a total

  attorney’s fee of $1,828.00. This amount should be paid in addition to, and not out of, any

  past due benefits which Plaintiff may be awarded in the future. Based upon the holding in

  Astrue v. Ratliff, 130 S. Ct. 2521 (2010), the EAJA award should be paid directly to Plaintiff.

         The parties are reminded that the award herein under the EAJA will be taken into

  account at such time as a reasonable fee is determined pursuant to 42 U.S.C. § 406, in order

  to prevent double recovery by counsel for the Plaintiff.

         IT IS SO ORDERED AND ADJUDGED this 20th day of April 2020.




                                                     /s/ Erin L. Wiedemann
                                                     HON. ERIN L. WIEDEMANN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
